DETAILED ACTION

This is the initial Office action based on the application filed on September 25, 2019. Claims 1-30 are currently pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,474,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite broader limitations than the ‘680 Patent. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘680 Patent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Patent Application Publication 2011/0016123) in view of Griswold et al (US Patent Application Publication 2013/0137516) further in view of Netz et al (US Patent Application Publication 2006/0010164) and further in view of So et al (US Patent Application Publication 2006/0050622).


Claims 1, 18 and 25: Pandey discloses a method, a system and a non-transitory computer readable storage medium comprising: 
applying data selection criteria to machine data to select particular machine data identifying an entity, the entity having information generated by or about the entity among the machine data, wherein the entity hosts at least one data source and generates at least a portion of the machine data as part of performing a service [Fig. 1A, 0037]. [See at least the received metadata from sensors.]
wherein the service is provided by one or more entities and has a service definition specifying entity definitions corresponding to the one or more entities providing the service [0025, 0037]. [The received metadata is received from entities, such as from different data centers and/or different sensors. Those entities provide a service such as at least a monitoring and/or event service.]

Pandey alone does not explicitly disclose wherein applying the data selection criteria to the machine data results in discovering undefined entities comprising entities without a corresponding entity definition and determining, based on the particular machine data, that the identified entity is an undefined entity.
However, Griswold [0008, 0058, 0061, 0065] discloses discovering unknown entities such as at least mobile devices. Such entities are undefined if they’ve not been identified before.
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Griswold. One would have been motivated to do so in order to store new newly identified entities in memory. 

Pandey alone also does not explicitly disclose deriving content descriptive of the entity from the information generated by or about the entity, wherein deriving the content descriptive of the entity includes executing a search query to produce a search result set having an entry corresponding to the entity, the entry having one or more data items, and a position of at least one of the data items in the entry indicating an element of the stored entity definition.
However, Netz [0051-0052] discloses retrieving information (via a query) about entities and So [0049] discloses identifying positions of data in a file.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Netz and So. One would have been motivated to do so in order to retrieve particular data about certain entities.

	Pandey as modified further discloses:

generating a stored entity definition based at least in part on the derived content, the stored entity definition comprising information to identify the entity and to associate the entity with the service definition of the service, wherein the stored entity definition is stored in computer storage [0037, 0058]. [Also see Griswold [0008, 0065] for identifying information from entities (i.e. mobile devices) and generating a new entry if no such entity exists.]
wherein the method is performed by a computer system comprising one or more processors [0024].
Claim 2: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the information generated by or about the entity comprises data generated by the entity [0025, 0037].
Claim 3: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the information generated by or about the entity comprises data generated by a machine other than the entity [0025, 0033, 0037].
Claim 4: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the information generated by or about the entity comprises data generated by the entity and a machine other than the entity [0025, 0033, 0037]. [Many different sensors/sources provide the information.]
Claim 5: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the content descriptive of the entity includes an identifier [0037].
Claim 6: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the content descriptive of the entity includes an alias [0037].
Claim 7: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the content descriptive of the entity includes at least one from among a network address, a host name, and an identifier number [0037].
Claims 8, 18 and 25: Pandey as modified discloses the method, the system and the medium of Claims 1, 52 and 57 above, and Pandey further discloses wherein the deriving content descriptive of the entity includes extracting information from machine data from multiple sources [0025, 0037].
Claim 10: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the storing machine data comprises storing machine data as timestamped events [0037].
Claims 11 and 21: Pandey as modified discloses the method and system of Claims 1 and 18 above, and Pandey further discloses wherein the storing machine data comprises storing machine data as timestamped events each having a segment of raw machine data [0037, 0045].
Claims 12, 23 and 29: Pandey as modified discloses the method, the system and the medium of Claims 1, 52 and 57 above, but Pandey alone does not explicitly disclose wherein deriving the content descriptive of the entity includes executing a second search query to produce a search result set in tabular form. 
However, Pandey [0025] discloses receiving information such as regarding entities and Netz [0051-0052] discloses retrieving information (via a query) about entities. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Netz. One would have been motivated to do so in order to retrieve data about certain entities. 

Also, while Pandey [Fig. 1C] discloses displaying search results via a graph, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey to display search results in a tabular form. One would have been motivated to do so in order to view search results in a particular format.
Claims 13, 24 and 30: Pandey as modified discloses the method, the system and the medium of Claims 1, 52 and 57 above, and Pandey further discloses wherein generating the stored entity definition includes processing the search result set as an input [Fig 1C, 0025].
Claim 14: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses causing display of a graphical user interface (GUI) having information from the entity definition including at least one from among a name, an alias, and an information field [Fig. 1C, 0082].
Claim 15: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses determining whether the entity definition satisfies filter criteria for identifying entities associated with the service [Fig. 1C, 0082].
Claims 16, 22 and 28: Pandey as modified discloses the method, the system and the medium of Claims 1, 52 and 57 above, and Pandey further discloses determining whether the stored entity definition satisfies filter criteria for identifying entities associated with the service; and associating the stored entity definition with the service definition for the service in accordance with said determining [Fig. 1C, 0082].
Claim 17: Pandey discloses the method of Claim 1 above, and Pandey further discloses wherein the identifying an entity is performed automatically in accordance with a frequency or schedule [0074].



Claims 9, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Patent Application Publication 2011/0016123) in view of Griswold et al (US Patent Application Publication 2013/0137516) further in view of Netz et al (US Patent Application Publication 2006/0010164) further in view of So et al (US Patent Application Publication 2006/0050622) and further in view of Madrid et al (US Patent Application Publication 5,717,911).

Claims 9, 20 and 27: Pandey discloses the method, the system and the medium of Claims 1, 18 and 25 above, and Pandey further discloses wherein the identifying an entity having information generated by or about the entity among the machine data comprises accessing the machine data [0037].
However, Pandey does not explicitly using a late-binding schema. But Madrid (Col 5 ln 27-32) does.
Madrid discloses using late binding when executing a function a run time instead of compile time.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Madrid. One would have been motivated to do so in order to for the operation to be executed quicker since the function does not need to compile all available data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dey et al (2015/0261863) discloses discovering entities;
Golden et al (2015/0100568) discloses discovering entities;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163